September 6, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
             BILLYE OLMSTEAD AKA BILLYE RYERSEN, Appellant

NO. 14-12-00149-CV                          V.

 ROY MICHAEL NAPOLI, AS INDEPENDENT EXECUTOR OF THE ESTATE OF
 ANTHONY JOHN CARONA AKA ANTHONY CARONA, DECEASED, Appellee
                ________________________________

       This cause, an appeal from the judgment in favor of appellee, Roy Michael Napoli,
as Independent Executor of the Estate of Anthony John Carona aka Anthony Carona,
Deceased, signed January 2, 2012, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

        We order appellant, Billye Olmstead aka Billye Ryersen, to pay all costs incurred
in this appeal.

      We further order this decision certified below for observance.